DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/17/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-10and 13-20 are pending. Claims 11 and 12 have been cancelled. Claims 1, 6, 13, 14, and 18 have been amended.  Claims 1, 14 and 18 are the independent claims.  This FINAL Office action is in response to the “Amendments and Remarks” received on 5/26/2021.


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 5/26/2021; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 11 and 12 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the drawing objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The drawing objections have been withdrawn.
With respect to the claim rejections for Claims 6 and 10-12 under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office ACTION
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 13 states “the self-driving vehicle has a location” and this limitation is unclear as the variable “location” was already introduced in Claim 1 as the location of the entity that corresponds to an event location, thus it is unclear what is being claimed. Are the claims stating the vehicle is located at the entities house or business? Is this before, after the task is performed? When looking into the specification it appears the entities location (house) will be the place of the task, however since geofence of the area is already stated in Claim 1, it becomes unclear what is being claimed. Is this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 7, 13-15, and 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Deyle et al.  (United States Patent Publication 2017/0225336).
With respect to Claim 1: Deyle discloses “A computer-implemented method, comprising: receiving, by a self-driving vehicle operatively coupled to a processor, geographical data regarding a location of an entity within a geofence system corresponding to an event location” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“receiving, by the self-driving vehicle, instructions for driving to the location of the entity” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 

“and performing, by a self-driving vehicle operatively coupled to a processor” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“a task based on a feature of the self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303];
“wherein the task demonstrates the feature to an entity evaluating the self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“and the task is determined from an observation by the self-driving vehicle of information associated with the entity” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 2: Deyle discloses “The computer-implemented method of claim 1, wherein the processor is electrically coupled to the self-driving vehicle” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 7: Deyle discloses “The computer-implemented method of claim 1, wherein the task comprises a planned choreography in the presence of the entity” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
Claim 13: Deyle discloses “The computer-implemented method of claim 1 wherein the self-driving vehicle has a location desired location is selected from a group consisting of a residential address of the entity and a business address of the entity.” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claims 14-15: all limitations have been examined with respect to the method in claims 1-2. The product taught/disclosed in claims 14-15 can clearly perform the method of claims 1-2. Therefore claims 14-15 are rejected under the same rationale.
With respect to Claims 18-19: all limitations have been examined with respect to the method in claims 1-2. The vehicle taught/disclosed in claims 18-19 can clearly perform the method of claims 1-2. Therefore claims 18-19 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-6, 8, 16-17, and 20 are rejected under 35 USC 103 as being unpatentable Deyle et al.  (United States Patent Publication 2017/0225336) in view of Smart (United States Patent Publication 2016/0210675).
With respect to Claim 3: While Deyle discloses “The computer-implemented method of claim 1, wherein the information is selected from a group consisting of an observation generated by the self-driving vehicle” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
Deyle does not specifically state user preferences. 
Smart, which is also a vehicle control system teaches “and a custom preference set by the entity” [Smart, ¶ 0040-0050 and 0054].

With respect to Claim 4: Deyle discloses “The computer-implemented method of claim 3, wherein the observation is data selected from a second group consisting of video data, audio data, and geographical data” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claims 5-6: While Deyle discloses “The computer-implemented method of claim 1, further comprising instructing a second self-driving vehicle to perform the task” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0148, 0194, 0205-0208, 0217, and 0303];
Deyle does not specifically state that the first vehicle is communication to another vehicle to perform the task.

“The computer-implemented method of claim 7, further comprising sharing, by the vehicle, the information between the vehicle and the second vehicle to facilitate performing the task” [Smart, ¶ 0040-0050 and 0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smart into the invention of Deyle to not only include using first vehicle autonomous data to control second autonomous vehicle as Deyle discloses but to also be able to communicated between vehicle for completing tasks as taught by Smart with a motivation of creating a more robust system that accounts for vehicle break-downs and vehicle swapping [Smart, ¶ 0077]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 8: While Deyle discloses “The computer-implemented method of claim 1, wherein software is provided as a service in a server environment to facilitate the performing the task” [Deyle, ¶ 0039, 0043, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303];

Smart, which is also a vehicle control system teaches “in a cloud environment” [Smart, ¶ 0040-0050 and 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smart into the invention of Deyle to not only include using servers with autonomous robots to assist and work with entities as Deyle discloses but to also incorporate using cloud based computing into the computing as taught by Smart with a motivation of creating a more robust system that accounts for known improved computing systems. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 16-17: all limitations have been examined with respect to the method in claims 3-6. The product taught/disclosed in claims 16-17 can clearly perform the method of claims 3-6. Therefore claims 16-17 are rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the method in claims 3-6. The vehicle taught/disclosed in claim 20 can clearly perform the method of claims 3-6. Therefore claim 20 is rejected under the same rationale.
Claims 9 and 10 are rejected under 35 USC 103 as being unpatentable Deyle et al.  (United States Patent Publication 2017/0225336) in view of Anderson et al (United States Patent Publication 2016/0210675).
With respect to Claims 9 and 10: While Deyle discloses “The computer-implemented method of claim 1, wherein the evaluation is associated with an event” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303];
“and wherein the event comprises a sales transaction” [Deyle, ¶ 0039, 0091-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303];
Deyle does not specifically state that this is for a sales transaction of the vehicle.
Anderson, which is also an automated system of sales teaches “to purchase the vehicle” [Anderson, ¶ 0003-0012, 0073-0077, 0099, 0119, and 0268-0275].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson into the invention of Deyle to not only include using tasks to help in the sales of items as Deyle discloses but to also use the tasks to help sell vehicles as taught by Anderson with a motivation of creating a more robust system that can demonstrate the benefits of a sale [Anderson, ¶ 0273]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669